DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-7, 11-14, 23, 25, 26, 35, 38, 39 and 41-55 are pending
Claims 11, 44-48, 50 and 55 have been withdrawn.
Claims 1-3, 5-7, 12-14, 23, 25, 26, 35, 38, 39, 41-43, 49 and 51-54 are pending and under examination.

35 USC § 103(a) rejections maintained 
The rejection of claims under 35 USC 103(a) as being unpatentable over claims 1-3, 5, 7, 12-14, 23, 25, 26, 35, 38, 39, 41-43, and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kloss et al (US 2015/0342993, published 3 December 2015) in view of Smith et al (WO 2014/039523, published  13 March 2014, and Wilkie et al (J Clin Immunol 32:1059-1070, 2012, IDS) in further view of  Brinkmann et al MABS, 9:182-212, February/March 2017, IDS) and Harris (WO 94/09131, published 28 April 1994) are maintained.
Kloss teaches a cytotoxic T cell comprising a CAR and a chimeric co-stimulating receptor (CCR) and methods for treating a cancer (paragraphs 5-8, 15; Fig 6). Kloss disclose that the intracellular signaling domain of the CCR is a CD97, CD11α -CD18, CD2, ICOS, CD27, CD154, CD5, OX40, 4-lBB or CD28 signaling domain (paragraph 13). The CCR binds to a different antigen than the CAT and stimulates the cell when both antigens are present on the tumor cell (Fig.6). Expression of the CSR protein may be inducible ([0095]). The receptor targets of the CAR (target antigen or first antigen) and the CCR (target ligand or second antigen) are disclosed and may be cancer-associated (such as CD 19 or CD20). 
	Kloss does not specifically disclose a multi-chain CAR comprising a T cell receptor module (TCRM) having activation motifs comprising a first TCR domain (TCRD) comprising a first TCR transmembrane domain (TCR-TM) and a second TCRD comprising a second TCR-TM.
Smith discloses an immune cell comprising a multichain CAR, wherein the CAR comprises an antigen binding module, a first transmembrane domain and a second transmembrane domain, a module that facilitates recruitment of a TCR-associated signaling module, and an antibody-derived antigen-binding module (Abstract; page 1; Fig 3). Smith disclose CARs comprising TCR transmembrane domains consisting of γ and δ domains (page 19, paragraph 4). 
	One of ordinary skill in the art would have been motivated to apply Smith’s multi-chain CAR with a first and second transmembrane domain to Kloss’s cytotoxic T cell comprising a CAR module and a CCR because both Kloss and Smith disclose CARs that may be used to treat cancer. Furthermore, Wilkie disclose the advantages of T cells have two complementary antigen-binding receptors co-expressed in the same T-cell population, each directed to a distinct tumor target and engineered to provide
complementary signals (page 1060). It would have been prima facie obvious to substitute the chimeric antibody-TCR construct of Smith for the chimeric antibody-TCR construct of Kloss to have a T cell comprising a chimeric antibody-TCR construct (caTCR) comprising
i) an antigen binding module that specifically binds to a target antigen; and
ii) a T cell receptor module (TCRM) comprising a first TCR domain (TCRD) comprising a first TCR transmembrane domain (TCR-TM) and a second TCRD comprising a second TCR-TM, wherein the TCRM facilitates recruitment of at least one TCR-associated signaling molecule, wherein the caTCR does not comprise a functional primary immune cell signaling sequence;
and a chimeric signaling receptor (CSR) comprising:
i) a ligand-binding module that is capable of binding or interacting with a target ligand;
ii) a transmembrane module; and
iii) a co-stimulatory immune cell signaling module that is capable of providing a co-stimulatory signal to the immune cell.
	Neither Kloss nor Smith specifically disclose a stabilization module comprising a first stabilization domain and a second stabilization domain, and wherein the stabilization module is selected from the group consisting of a CH1-CL module, a CH2-CH2 module, a CH3- CH3 module, and a CH4-CH4 module;
	Harris discloses an antibody composition formed by a fusion of either a CH1 or VL antibody domain to one scFv antibody fragment and its corresponding partner to the second scFv (Figure 6).
	Brinkman discloses CH1 and CL domains attached to antigen-binding antibody fragments  (Figure 1). Brink further disclose that a TCR can be substituted for a Fab (page 187, 2nd column, 3rd paragraph).
	One of ordinary skill in the art would have been motivated to apply Harris and Brinkmann’s CH1 – CL modules to Kloss and Smith’s T cell comprising a caTCR and CSR because Brinkman, Kloss and Smith all disclose CARs capable of treating cancer. Furthermore, both Harris (page 3, 2nd paragraph) and Brinkman (page 187, 5th paragraph) disclose that CH and CL domains were utilized to produce antigen-binding antibody constructs with higher stability (page 3, 2nd paragraph). It would have been prima facie obvious to combine Brink and Harris’s CH1 and CL modules with Kloss and Smith’s T cell comprising a caTCR and CSR to have a T cell comprising a caTCR with higher stability.  

Applicant states that claims 1 and 35 have been amended to recited that "the caTCR does not comprise a functional primary immune cell signaling sequence." Applicant argues that Kloss, Smith, Wilkie, Brinkmann, and Harris, alone or in combination, do not teach or suggest the presently claimed invention. Applicant states that as described in paragraph [0163] of the as-filed specification, "[p]rimary immune cell signaling sequences that act in a stimulatory manner may contain signaling motifs which are known as immunoreceptor tyrosine-based activation motifs or ITAMs ... [a] "functional" primary immune cell signaling sequence is a sequence that is capable of transducing an immune cell activation signal when operably coupled to an appropriate receptor." Applicant argues that a caTCR that "does not comprise a functional primary immune cell signaling sequence" does not comprise a functional ITAM, and is unable to transduce an immune cell activation signal. Applicant argues that the caTCRs recited in amended claims do not comprise a functional primary immune cell signaling sequence, and are therefore very different from CAR constructs, such as CARs disclosed in Kloss and Smith.
Kloss describes immune cells comprising a CAR expressed from a single polypeptide
chain and a CCR Kloss' s CAR constructs do not have two TCR transmembrane domains as required by the caTCRs of the present claims. Moreover, Kloss describes that the CAR comprises an intracellular signaling domain, such as CD3ζ. Applicant argues that Kloss does not describe, teach, or suggest a caTCR that "does not comprise a functional primary immune cell signaling sequence" as recited in the amended claims.
	Applicant further argues that Smith does not remedy Kloss's deficiency. Applicant argues that Smith describes CARs comprising at least two polypeptide chains that assemble together to form the multichain CAR, of which one transmembrane polypeptide comprises at least one extracellular ligand-binding domain and another transmembrane polypeptide comprises at least one signal-transducing domain.  Applicant argues that an exemplary multichain CAR in FIG. 4B of Smith is adapted below, with the signal-transducing domain comprising an ITAM and the extracellular ligand-binding domain on different polypeptide chains. Applicant argues as described in Smith, "[t]he fact that the signaling domains in juxtamembrane position are present on polypeptide(s) distinct from that carrying the extracellular ligand binding domain,
provides a more flexible architecture for CARs. Applicant argues that the caTCRs recited in the present claims are very different from CARs of Kloss and Smith. The claimed caTCRs comprise an antigen binding module, a stabilization module, and a TCRM formed by two TCR transmembrane domains and do not comprise a functional primary immune cell signaling sequence as shown in the exemplary construct below.
 	Applicant argues that the claimed caTCRs do not require further expression of an
exogenous transmembrane polypeptide carrying a signal-transducing domain. Applicant argues that one skilled in the art would not have had reasonable expectation that CARs of Kloss and Smith without functional primary immune cell signaling sequence would function in signal transduction.
	Applicant’s arguments have been considered but are not persuasive. It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” Kloss disclose that the intracellular signaling domain of the CCR may be CD28 signaling domain (paragraph 13), the same signaling domain in the CSR of Examples 2-7 of the specification. The CCR binds to a different antigen than the CAT and stimulates the cell when both antigens are present on the tumor cell. Thus, Kloss does disclose a CCR (analogous to the CSR) that comprises a ligand-binding molecule and a so-stimulatory signaling module, wherein the CCR lacks a functional primary immune cell signaling domain that when bound to a cell in conjunction with a CAR results in T cell activation.
In addition, in response to Applicant’s arguments that Kloss does not disclose a caTCR wherein the caTCR does not comprise a functional primary immune cell signaling sequence, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Smith disclose CARs (caTCR) comprising TCR transmembrane domains consisting of γ and δ domains (page 19, paragraph 4). Thus, the CAR would a functional primary immune cell signaling sequence. As discussed above, one of ordinary skill in the art would have been motivated to apply Smith’s multi-chain CAR with a first and second transmembrane domain to Kloss’s cytotoxic T cell comprising a CAR module and a CCR because both Kloss and Smith disclose CARs that may be used to treat cancer.

In addition, Applicant argues that the present invention is at least based on the
unexpected finding that the combination of i) a caTCR lacking a functional primary immune cell signaling sequence and ii) a CSR comprising a co-stimulatory immune cell signaling module but no functional primary immune cell signaling domain sequence demonstrates synergistic effect in tumor cell killing and immune cell proliferation and persistence, while retaining a safety profile. Applicant argues that Examples 2-6 of the present application show that sensitivity, responsiveness, cytotoxicity, proliferation, and persistence of T cells expressing both caTCR and CSR are increased compared to T cells expressing only caTCRs, and killing of tumor cells is demonstrated both ex vivo and in vivo. The in vivo cytotoxicity of caTCR+CSR T cell therapy is comparable to
CAR-T therapy (Example 7, FIG. 18). Applicant further argues that caTCR +CSR T cell therapy of the present invention demonstrated a great safety profile in vivo (Examples 6 and 7), even safer (less cytokine secretion) compared to CAR-T therapy (Example 6, FIG. 17). Applicant argues that one of ordinary skill in the art would not have been motivated to arrive at the present invention based on the teachings of Kloss, Smith, Wilkie, Brinkmann, and Harris with reasonable expectation that the obtained constructs can exhibit similar unexpected and superior properties of the present invention.
	Applicant’s arguments have been considered but are not persuasive. The specification disclose anti-CD19 caTCR and an anti-CD19 CSR comprising a CD28 co-stimulatory cell signaling module as well as an anti-AFP caTCR and anti-GPC3 comprising a CD28 co-stimulatory cell signaling module. Given the species selection of “different target antigens” and “CD30 co-stimulatory receptors” there does not appear to be any selected combination of caTCR and CSR that are described in the specification as examples of unexpected results.

MPEP 716.02(d) states
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

Thus, the unexpected results described by Applicants are not commensurate in scope with the breadth of the claims as currently presented.  

	The specification disclose that anti-AFP caTCR and anti-GPC3 comprising a CD28 co-stimulatory cell signaling module increased amount of cytokines expressed in and released from CSR-caTCR double positive T cells indicates that the costimulation
of both caTCR-1 and CSR raises the cytotoxic potential of the T-cells (paragraph 505). The specification disclose that “As shown in FIG. 17, caTCR-1 CSR-I T cell-treated mice had significantly lower level of cytokine release than CAR-T treated mice”. The specification disclose that “As shown in FIG. 18, both anti-AFP CART cell treatment and anti-AFP caTCR-l/antiGPC3 CSR-1 T cell treatment resulted in tumor growth inhibition (paragraph 539). The specification disclose that all anti-AFP CAR-T treated and anti-AFP caTCR-l/anti-GPC3 CSR-1 T cell-treated mice demonstrated normal gait, posture, and activity/responsiveness for the duration of the study (Id). Tumor growth inhibition was comparable for both the anti-AFP CART cell treatment and anti-AFP caTCR-l/antiGPC3 CSR-1 T cell treatment. Thus, the results from Example 7 appears to demonstrate that the safety and efficacy of anti-AFP CAR-T cells and anti-AFP caTCR-l/anti-GPC3 CSR-1 T cells were comparable. This suggests that anti-AFP caTCR-l/anti-GPC3 CSR-1 T cells function as intended, not that the anti-AFP caTCR-l/anti-GPC3 CSR-1 T cells exhibited unexpected results.


The rejections of claims 1-3, 5, 7, 12-14, 23, 25, 26, 35, 38, 39, 41-43, 49 and 51-54 under 35 U.S.C. 103 as being unpatentable over Kloss et al (US 2015/0342993, published 3 December 2015, cited previously) in view of Smith et al (WO 2014/039523, published  13 March 2014, cited previously), Wilkie et al (J Clin Immunol 32:1059-1070, 2012, IDS, cited previously), Brinkmann et al MABS, 9:182-212, February/March 2017, IDS) and Harris (WO 94/09131, published 28 April 1994, cited previously) in further view of Taunton et al (US 2017/0306303, published 26 October 2017, filed 6 January 2017) are maintained.
	Neither Kloss, Smith, Wilkie, Brinkmann nor Harris disclose that the co-stimulatory immune cell signaling module is derived from the intracellular of CD30
	Taunton disclose costimulatory signaling module comprising the intracellular portion of CD30, 4-1BB (CD137), CD28, ICOS, OX-40, BTLA, CD27, GITR, and HVEM (paragraph 199, 208, 432).
	One of ordinary skill in the art would have been motivated to apply Tauton’s costimulatory signaling module comprising the intracellular portion of CD30 to Kloss, Smith, Wilkie and Brinkmann and Harris’s T cell comprising a caTCR and CSR because Tauton, Kloss, Smith, Wilkie and Brinkmann all disclose CARs capable of treating cancer. It would have been prima facie obvious to substitute Tauton’s costimulatory signaling module comprising the intracellular portion of CD30 for one of signaling domains listed in Kloss or Smith to have a T cell comprising a caTCR and CSR in which the costimulatory immune cell signaling molecule comprises the intracellular portion of CD30. 

Applicant argues that Taunton does not remedy the deficiencies of Kloss, Smith, Wilkie, Brinkmann, and Harris discussed above.
In response, for the reasons set forth above and the reasons of record, the rejections are maintained. 


The rejections of claims 1-3, 5-7, 12-14, 23, 25, 26, 35, 38, 39, 41-43, and 51-54 under 35 U.S.C. 103 as being unpatentable over Kloss et al (US 2015/0342993, published 3 December 2015, cited previously) in view of Smith et al (WO 2014/039523, published  13 March 2014, cited previously), Wilkie et al (J Clin Immunol 32:1059-1070, 2012, IDS, cited previously), Brinkmann et al MABS, 9:182-212, February/March 2017, IDS) and Harris (WO 94/09131, published 28 April 1994, cited previously) in further view of de Berardinis et al (US 2019/0030071, published 31 January 2019, filed 3 November 2015) are maintained.
	Neither Kloss, Smith, Wilkie, Brinkmann nor Harris disclose that at least one of the TCR-TMs is non-naturally occurring.
	de Berardinis disclose mutations in the transmembrane regions of the TCR chains exogenously to optimize TCR pairings (paragraphs 1, 17-19, 25, 26, 61, 91).  
	One of ordinary skill in the art would have been motivated to apply de Berardinis’s non-naturally occurring TCR-TM to Kloss, Smith, Wilkie and Brinkmann and Harris’s T cell comprising a caTCR and CSR because de Berardinis disclose that the 
correct pairing of the transferred exogenous TCR chains improves the functional activity and safety of the genetically modified T cells for the therapy of tumours (paragraph 1).
It would have been prima facie obvious to combine Kloss, Smith, Wilkie and Brinkmann and Harris’s T cell comprising a caTCR and CSR with  de Berardinis’s non-naturally occurring TCR-TM to have a T cell comprising a caTCR and CSR in which at least one of the TCR-TMs is non-naturally occurring.

	Applicant argues that de Berardinis does not remedy the deficiencies of
Kloss, Smith, Wilkie, Brinkmann, and Harris discussed above.
In response, for the reasons set forth above and the reasons of record, the rejections are maintained. 


Double Patenting rejections maintained
The rejections of claims 1-3, 5-7, 12-14, 23, 25, 26, 35, 38, 39, 41-43, 49, and 51-54 on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-27 of U.S. Patent No. US 10,822,413 are maintained.

Applicant state that they are submitting a Terminal Disclaimer (form PTO/SB/26) in compliance with 37 C.F.R. § l.32l(c).
	In response, it does not appear that a terminal disclaimer was filed with the present response.
NEW REJECTIONS: Based on the Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-7, 12-14, 23, 25, 26, 35, 38, 39, 41-43, 49 and 51-54 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This are new matter rejections. There is no support in the specification for the limitation “wherein the caTCR does not comprise a functional primary immune cell signaling sequence”	 

Summary

Claims 1-3, 5-7, 12-14, 23, 25, 26, 35, 38, 39, 41-43, 49 and 51-54 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642